Citation Nr: 0729619	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


1.  Entitlement to an initial evaluation in excess of 10 
percent for human immunodeficiency virus (HIV)-related 
illness.

2.  Entitlement to an initial compensable evaluation for 
hammertoes, left foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for eczema.

7.  Entitlement to service connection for hordeolum, right 
eye.

8.  Entitlement to service connection for herpes (also 
claimed as HSV-2).

9.  Entitlement to service connection for condyloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's HIV-related illness is manifested by 
development of definite medical symptoms, T4 cell of 435, 
which is 200 or more and less than 500, and on approved 
medications; there is an absence of recurrent constitutional 
symptoms and intermittent diarrhea, Hairy Cell Leukoplakia, 
or Oral Candidiasis.

3.  Hammertoes of the left foot are not manifested by 
involvement of all toes, unilateral, without claw foot.  

4.  The evidence does not demonstrate that the veteran has 
hypertension that is associated with any established event, 
injury, or disease during active service.

5.  The evidence of record includes current diagnosis of 
GERD, but does not demonstrate the disorder is associated 
with any established event, injury, or disease during active 
service.

6.  There is no current hearing loss according to VA 
standards.

7.  The evidence does not demonstrate that the veteran has 
eczema that is associated with any established event, injury, 
or disease during active service.

8.  There is no current disorder characterized by hordeolum, 
right eye, that is associated with any established event, 
injury, or disease during active service.

9.  The evidence does not demonstrate that the veteran has 
herpes (also claimed as HSV-2) that is associated with any 
established event, injury, or disease during active service.

10.  The evidence does not demonstrate that the veteran has 
condyloma that is associated with any established event, 
injury, or disease during active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for HIV have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Code 
6351 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for hammertoes, left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.4.71a, Code 5282 (2007).

3.  Hypertension was not incurred in or aggravated by service 
and was not manifest within the first post-service year.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  Hearing loss was not incurred in or aggravated by service 
nor as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

5.  GERD was not incurred in or aggravated by service nor as 
a result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

6.  Eczema was not incurred in or aggravated by service nor 
as a result of any established event, injury, or disease 
during active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

7.  Hordeolum, right eye was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

8.  Herpes (also claimed as HSV-2) was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

9.  Condyloma was not incurred in or aggravated by service 
nor as a result of any established event, injury, or disease 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in April 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In regards to 
the veteran's claims for service connection, the Board notes 
that they will be denied.  Therefore, as no effective date 
will be assigned, the failure to provide the veteran with 
this information cannot possibly result in any harm to his 
claims.  The denial of his claims also means that a 
percentage rating will not be assigned, thus that element of 
Dingess notice is not implicated in this case.  38 U.S.C.A. § 
1311 (West 2002 & Supp. 2005).

Given the thorough review of these claims in the February 
2005 and April 2005 Supplemental Statements of the Case, any 
failure in the timing of full and complete VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) and Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

As to the duty to assist, all private medical records 
identified by the veteran have been obtained consistent with 
38 C.F.R. § 3.159.  Service medical records were obtained.  
The veteran was afforded multiple relevant examinations by VA 
through QTC.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.

Factual Background

Service medical records reflect that the veteran was first 
found to be HIV positive in June 1996.  He was treated in 
service with Combivir and Sustiva.  In a routine examination 
in March 1998, it was noted that in December 1997, his CD4 
count was 329.  During his separation physical examination in 
March 2004, it was noted that he was still on drug therapy 
for HIV.  The diagnosis was HIV.  

Service medical records also show that the veteran was 
diagnosed with hammertoe deformity of the second, third, 
fourth and fifth toes of the left foot on his retirement 
physical examination in March 2004.  

Service medical records do not show treatment or diagnosis of 
GERD, hearing loss, eczema.  There was a report of hordeolum, 
right eye, improving, on the report of medical history in 
March 2004.  He wore glasses which was not considered 
disabling.  It was noted that he was admitted to Tulane for 
gastroenteritis in 1995.  This was noted to have resolved 
without sequelae.  Also noted was a history of occasional 
elevated blood pressures, with a then current reading of 
128/76, as well as HSV-2 recurrent, for which he used valtrex 
intermittently.  The veteran reported a history of eczema for 
which he used lidex cream.  It was noted the veteran had 
never been on medication for hypertension.  In this regard, 
his blood pressure was noted as mildly elevated in March 
1998, with a reading of 132/94.  Anal condyloma was observed.  
As to hearing loss, there were periodic hearing tests over 
the course of the veteran's service.  In March 1998, it was 
noted there was no threshold shift.  At the separation 
examination, all of the thresholds under 6000 hertz were 15, 
decibels or under.  There was no complaint of hearing loss.  

The record also reflects that while in service he had been 
treated at Tulane University Medical Center in June 1993 with 
acute diarrhea, likely viral illness.  In May 1995, he was 
seen there for acute pneumonitis.  

In conjunction with his claim filed in April 2004, the 
veteran underwent several examinations.  He underwent VA 
ophthalmologic examination in May 2004.  The examiner noted 
that the veteran had worn glasses since age 10 for 
nearsightedness.  The veteran reported no ocular complaints 
at the time of the examination.  The test for glaucoma was 
negative.  Uncorrected vision for distance was counting 
fingers for distance, both eyes.  For near vision it was 
Jaeger II.  Corrected , the vision was 20/20, both eyes, 
Jaeger I, both eyes.  Extraocular motility was normal with 
full versions present.  There was no pathology of the optic 
nerve, retina or retinal vessels.  The diagnosis was myopia.  

The veteran also underwent VA general medical examination in 
May 2004.  At that time, the examiner noted the history 
reported of hammertoes of the left foot; herpes simplex I,I 
in remission; HIV diagnosed in May 1996; reported related 
rashes; eczema; high blood pressure; reflux disease; and, 
perianal condyloma.  

The examiner noted that the veteran was being treated with 
Sustiva and Combivir for HIV.  The veteran reported feeling 
tired due to the medications.  He noted he lost two days of 
work in the last year.  The veteran noted his GERD was 
presently not giving him any problems.  He reported that he 
used Eucerin cream constantly over the past 12 months.  The 
veteran reported that the condyloma caused crusting, itching, 
warts and bleeding.  He reported using Aldara cream for this.  
The veteran reported that he had to watch what he ate and 
prevent constipation which would cause him pain, swelling and 
bleeding.  

The examiner noted the veteran was able to carry on all 
activities of daily living and was currently employed.  His 
blood pressure was 115/80 sitting, 100/70 standing, and 
115/80 supine.  His general appearance was described as 
normal.  The skin had scattered areas of hyperpigmentation 
throughout the body.  There was no evidence of ulceration, 
exfoliation, or crusting.  The exposed area was approximately 
5% of the body which was the percentage for the entire body.  
This did not appear to be the result of a systemic disease or 
nervous condition.  Extremities showed no peripheral edema.  
Posture and gait were normal.  The feet showed calluses under 
the MP joints of the first and fifth toes.  He did not use 
any special devices.  The feet did not demonstrate any 
painful motion, edema, disturbed circulation, atrophy or 
tenderness.  There was some slight tenderness of the calluses 
and toes.  Dorsiflexion of the toes produced pain in some 
toes and there was some limit of dorsiflexion due to 
childhood corrective surgery.  He had hammertoes of the 
second, third and fourth toes.  There was no evidence of 
Morton's neuroma.  There was no significant hallux valgus or 
hallux rigidus.  The veteran had no problems standing or 
walking.  Rectal examination revealed no perianal warts.  X-
rays of the left foot revealed slight hallux valgus, 
hammertoes and possible flattening of the plantar angle.  
Comprehensive metabolic panel and urinalysis were normal.  
Herpes simplex virus testing for HSV DNA and DNA herpes I and 
II showed none detected.  The diagnosis were as follows:  
hammertoes, left foot; no pathology to render a diagnosis of 
herpes simplex virus; no pathology to render a diagnosis of 
hypertension; GERD resolved; no pathology to render a 
diagnosis of eczema; no pathology to render a diagnosis of 
condyloma.  An addendum shows upper GI testing confirmed a 
diagnosis of GERD, HIV CD4 or T cell count of 435, stress 
test normal, herpes simplex virus not detected in serum test.  

The veteran also underwent an audiological examination in 
February 2005.  At that time, puretone threshold results for 
each ear, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
10
10
10
15
15
12.5
LEFT
10
10
15
15
15
13.75

Speech discrimination scores were 100% bilaterally.  The 
examiner opined that the veteran did not have sufficient 
audiometric pathology to substantiate a VA claim.  

The veteran contends that his service-connected HIV and 
hammertoes, left foot, are more severe than noted on these 
examinations, and that the remaining disabilities are all 
related to service.  

Analysis-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

HIV

The veteran's HIV disability has been rated under 38 C.F.R. § 
4.88b, Code 6351.  

635
1
HIV-Related Illness:
Ratin
g

AIDS with recurrent opportunistic infections or 
with secondary diseases afflicting multiple body 
systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few 
or brief remissions
100

Refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating 
following development of AIDS-related 
opportunistic infection or neoplasm
60

Recurrent constitutional symptoms, intermittent 
diarrhea, and on approved medication(s), or; 
minimum rating with T4 cell count less than 200, 
or Hairy Cell Leukoplakia, or Oral Candidiasis
30

Following development of definite medical 
symptoms, T4 cell of 200 or more and less than 
500, and on approved medication(s), or; with 
evidence of depression or memory loss with 
employment limitations
10

Asymptomatic, following initial diagnosis of HIV 
infection, with or without lymphadenopathy or 
decreased T4 cell count
0
Note (1): The term "approved medication(s)" includes 
medications prescribed as part of a research protocol at an 
accredited medical institution.
Note (2): Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.
38 C.F.R. § 4.88b, Diagnostic Code 6251 (2007) 

Based upon the evidence of record, the Board finds the 
veteran's service-connected HIV is presently manifested by 
development of definite medical symptoms, T4 cell of between 
200 and 500, and on approved medications, without evidence of 
depression or memory loss with employment limitations.  There 
is no evidence, however, of recurrent constitutional 
symptoms, intermittent diarrhea, T4 cell count of less than 
200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  Thus, 
he does not meet the criteria for an initial evaluation in 
excess of 10 percent.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evidence shows that the veteran 
is working and had reported only missing two days of work out 
of the past year due to HIV.  The disorder is not 
demonstrated to have a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


Hammertoe, left foot

The veteran's left foot hammertoe disability has been rated 
under 38 C.F.R. § 4.71a, Code 5282.  

528
2
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected hammertoe, left foot, is 
presently manifested by single toe involvement.  The record 
definitively shows that all toes of the left foot are not 
involved.  This was noted both at the time of separation from 
service and during the May 2004 examination.  There is no 
evidence of all toe involvement, unilateral, without claw 
foot.  Thus, he does not meet the criteria for a compensable 
initial evaluation.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evidence shows that the veteran 
is working and had reported no occupational impairment due to 
the hammertoes.  The disorder is not demonstrated to have a 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Analysis-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension and sensorineural hearing 
loss become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Hypertension

Based upon the evidence of record, the Board finds 
hypertension was not manifest during active service and did 
not develop as a result of an established event, injury, or 
disease during active service.  The medical record makes 
clear that a diagnosis of hypertension was not made in 
service.  During the May 2004 VA examination, the examiner 
definitely stated there was no pathology upon which to make a 
diagnosis of hypertension.  The Board finds this to be 
definitive evidence of a lack of current disability.  A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The only evidence which indicates that there is current 
hypertension, and that it is related to service, are the 
veteran's own contentions.  Nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.

For these reasons, the Board finds entitlement to service 
connection for hypertension is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

GERD

Based upon the evidence of record, the Board finds that GERD 
was not manifest during active service and did not develop as 
a result of an established event, injury, or disease during 
active service.  There are simply no medical opinions 
relating this disease, first manifest following service in 
May 2004, to service.  It is significant that there is no 
diagnosis of this disorder in service.  The isolated 
treatment for gastroenteritis at Tulane in 1993, diagnosed as 
acute, is not compelling evidence of a chronic disability.  
There is no probative medical evidence, including no medical 
opinion evidence, suggesting a link between the current GERD 
and service.  Therefore, the Board finds entitlement to 
service connection is not warranted.

The only evidence which relates the veteran's current GERD to 
service are the veteran's own contentions.  Again, nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service 
connection.

Hearing Loss

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Based upon the evidence of record, the Board finds hearing 
loss was not manifest during active service or within the 
year following service, and did not develop as a result of an 
established event, injury, or disease during active service.  
The medical record show the no diagnosis of hearing loss by 
the VA standards set forth at 38 C.F.R. § 3.385.  

The only evidence which relates the veteran's any current 
hearing loss to service are the veteran's own contentions.  
Again, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for hearing loss is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Eczema

Based upon the evidence of record, the Board finds eczema was 
not manifest during active service and did not develop as a 
result of an established event, injury, or disease during 
active service.  Service medical records show a complaint of 
eczema at the time of service separation, but there was no 
diagnosis of eczema.  There are no treatment records showing 
ongoing treatment of eczema in service.  Although the veteran 
has contended that he has rash related to HIV, the record 
fails to reflect any treatment or findings consistent with 
eczema.  It is significant to note that the examiner in May 
2004 could find no pathology upon which to base a diagnosis 
of eczema.  The Board finds this to be definitive evidence of 
a lack of current disability.  A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Although the veteran has opined that he has eczema related to 
service, no physician has suggested that the veteran has 
eczema that is related to service or to service-connected 
HIV.  

The only evidence of current eczema are the veteran's own 
contentions.  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for eczema is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service 
connection.

Hordeolum, right eye

Based upon the evidence of record, the Board finds that the 
claimed hordeolum, right eye, is not a disability that may be 
related to service.  The veteran has not presented evidence 
of current disability.  The May 2004 ophthalmologic 
evaluation shows no observation or diagnosis of hordeolum, 
right eye.  The Board observes that the veteran's correctable 
decreased visual acuity and myopia are congenital defects and 
are not a disease under VA law.  See 38 C.F.R. § 3.303(c) 
(2006).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current disability as to the alleged 
hordeolum, right eye, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service 
connection.  


Herpes and Condyloma

Based upon the evidence of record, the Board finds that the 
claimed herpes or HSV-2 and condyloma are not current 
disabilities that may be related to service.  The veteran has 
not presented evidence of current disability.  The May 2004 
definitively indicated these disorders were not present.  A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current disability as to these disorders, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims of service 
connection for herpes HSV-2 and condyloma.  




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for HIV is denied.

Entitlement to an initial compensable evaluation for 
hammertoes, left foot, is denied.

Service connection for hypertension is denied.  

Service connection for GERD is denied.  

Service connection for hearing loss is denied.  

Service connection for eczema is denied.  

Service connection for herpes (also claimed as HSV-2) is 
denied.  

Service connection for hordeolum, right eye, is denied.  

Service connection for condyloma is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


